Scott, J. (concurring):
I concur in the reversal of the judgment upon the grounds, first, that it was error not to have submitted to the jury the question whether or not plaintiffs had not waived any rights they may have had to the property, or had estopped themselves from asserting any rights in reference thereto, and, second, that assuming that the contract between the original vendee and defendant was assignable, and might have passed under the sale by the trustee in bankruptcy, it was not assigned thereby because the plaintiffs never accepted it or assumed the vendee’s obligation under it.
Hotchkiss, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.